Citation Nr: 9900472	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  96-04 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center (ROIC) in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an increased rating for the service-connected 
seizure disorder, currently evaluated as 80 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James L. March, Counsel


INTRODUCTION

The veteran had active duty for training from July 9 to 
September 23, 1977.  

This matter comes to the Board of Veterans Appeals (Board) 
on appeal from a September 1994 rating decision of the ROIC.  



REMAND

Regarding the frequency of the veterans seizure activity, 
the evidence currently of record is inconsistent.  Among the 
veterans testimony, his sisters statement and VA 
examination reports, the frequency of his seizures ranges 
from one seizure every couple months to three to four 
seizures a night.  

The veteran has raised the issue of entitlement to a total 
rating based on individual unemployability due to his 
service-connected seizure disorder.  Concerning epilepsy and 
unemployability, the rating schedule provides that rating 
specialists must bear in mind that the epileptic, although 
his or her seizures are controlled, might find employment and 
rehabilitation difficult to attain due to employer reluctance 
to the hiring of the epileptic.  38 C.F.R. § 4.124a, 
including Diagnostic Code 8910 to 8914, Note.  Further, full 
and complete development should be undertaken to ascertain 
whether the epilepsy is the determining factor in his or her 
inability to work.  Id.  Finally, the assent of the veteran 
should first be obtained for permission to conduct an 
economic and social survey.  The purpose of the survey is to 
secure all the relevant facts and data necessary to determine 
the reason for his or her unemployment.  Id.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The ROIC should take appropriate 
steps in order to contact the veteran and 
request him to identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him in 
recent years for seizures.  With any 
necessary authorization from the veteran, 
the ROIC should attempt to obtain copies 
of pertinent treatment records identified 
by the veteran in response to this 
request, which have not been previously 
secured.

2.  The ROIC should also take appropriate 
steps in order to arrange for a VA social 
and industrial survey which should 
include, to the extent possible, 
interviews with the veterans family 
members and neighbors.  The report, upon 
completion, should be associated with the 
file.  The purpose of the survey is to 
collect data to determine the impact of 
the veterans seizure disorder on his 
ability to obtain and retain gainful 
employment.

3.  Then, the ROIC should schedule the 
veteran for a comprehensive VA 
examination by a board certified 
neurologist, if available, to determine 
the current severity of his seizure 
disorder.  All indicated tests must be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study.  The 
examiner should comment on the specific 
nature of the veterans seizures and the 
frequency of the seizures.  Based on 
his/her review of the case, the examiner 
should express an opinion as to the 
medical probability that the service-
connected disability precludes the 
veteran from performing substantially 
gainful employment.  A complete rationale 
for any opinion expressed must be 
provided.

4.  After undertaking any additional 
development deemed appropriate, the ROIC 
should review the issue on appeal.  If an 
evaluation in excess of 80 percent is 
denied, the ROIC should adjudicate the 
issue of entitlement to a total rating 
based on individual unemployability due 
to his service-connected seizure 
disorder.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the ROIC.

This claim must be afforded expeditious treatment by the 
ROIC.  The law requires that all claims that are remanded by 
the Board of Veterans Appeals or by the United States Court 
of Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROICs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
